Rost, J.,

delivered the opinion of the court.
These cases were consolidated and tried together in the court below. Judgment was given in favor of the plaintiff in the first suit, and against her in the second ; from that part of the judgment, she has appealed. This action is instituted to recover certain slaves formerly sold by the plaintiff, on the ground that they formed part of her dowry and could not be alienated. Her husband, cited in warranty by the defendant, has appeared and denied the authority of the plaintiff to appear in court. It is in evidence that she resided several years in France with her husband, and was separated from bed and board by the tribunals of that country; her incapacity did not cease thereby, and we are of opinion she cannot maintain her present appeal.
The case, No. 12,748, is not before us, and cannot, therefore, be affected by our judgment. In the case, No. 13,138, it is ordered, adjudged and decreed, that the appeal be dismissed with costs.